DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. Applicant argues “the first and second electrodes are arranged in the first direction on the first surface of the second magnetic core, and wherein the third and fourth terminal electrodes are arranged in the first direction on the second surface of the second magnetic core” as amended claim 1 overcomes the 35 USC 112(b) rejection and the cited references. Applicant alleges that terminal electrodes 125b and 125c of Kitagawa are not different terminal electrode but rather constitute a single terminal electrode since the terminal electrodes 125b and 125c are short circuited. Applicant states the same is true for terminal electrodes 126b and 126c. Therefore, applicant concludes that the cited references do not teach the amended features. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Claim 1 does not require the terminal electrodes being not short circuited. The terminal electrodes “not to short-circuited to each other” as claimed in newly added claim 16 is rejected separately. Therefore, the “short circuited” argument for claim 1 does not reflect the limitations of claim 1. While terminal electrodes 125b and 125c of Kitagawa are short circuited, these terminals electrodes 125b and 125c are separate terminal ends of lead frame 115. The same goes with terminal electrodes 126b and 126c and lead frame 116. Therefore, with broadest reasonable claim interpretation, electrodes 125b, 125c, 126b, and 126c of Kitagawa is proper to interpret as the claimed first to fourth terminal electrodes as claimed. 
The amendment of claim 1 as a whole is rejected under 35 USC 112(b). The indefiniteness is stated in the rejection.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/05/2022 and 03/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-6, 8, 10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second winding core part" in line 12. There is insufficient antecedent basis for this limitation in the claim. Also, the “second winding core part of the first magnetic core” is interpreted as the portion of the first magnetic core in which the second wire is wound.
Claim 1 also recites the limitation "the first surface of the second magnetic core" and “the second surface of the second magnetic core” in lines 16 and 18, respectively. There is insufficient antecedent basis for this limitation in the claim. It is not also clear if “the second winding core part of the first magnetic core” in line 12 should be --the second magnetic core has--.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-4, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. PG. Pub. No. 2016/0247627 A1) in view of Kitagawa (JP 2005-101521A).
With respect to claim 1, Baker et al., hereinafter referred to as “Baker,” teaches a coil component 800 (FIGs. 8-11) comprising: 
a first magnetic core 804-808 having a winding core part 808 whose axis direction is a first direction 814, a first flange part 804 provided at one end of the winding core part in the first direction, and a second flange part 806 provided at other end of the winding core part in the first direction; 
a second magnetic core 810 or 838 covering the first magnetic core from one side in a third direction 816 perpendicular to the first direction; 
first and second wires 824 and 826 wound around the winding core part of the first magnetic core; 
first and second terminal electrodes (not expressly shown) connected respectively to one ends of the first and second wires; and 
third and fourth terminal electrodes (not expressly shown) connected respectively to other ends of the first and second wires, 
wherein the second winding core part (portion on which second wire is wound) of the first magnetic core has a first surface (a surface not covered by the second core) positioned at one side in a second direction 836 perpendicular to the first and third directions and a second surface (surface opposite first surface) positioned at other side in the second direction (paras. [0050]-[0055]). Baker does not expressly teach
wherein the first and second electrodes are arranged in the first direction on the first surface of the second magnetic core, and 
wherein the third and fourth terminal electrodes are arranged in the first direction on the second surface of the second magnetic core.
Murata et al., hereinafter referred to as  Kitagawa teaches a coil component 102 [Drawings 8c-9]
wherein the first and second electrodes 125b, and 126b are arranged in the first direction (into the page direction) on the first surface (left side surface) of the second magnetic core 1 (see Drawing 4 for illustration), and 
wherein the third and fourth terminal electrodes 125c and 126c are arranged in the first direction on the second surface (right side surface)of the second magnetic core (paras. [0033]-[0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the electrodes as taught by Kitagawa to the coil component of Baker to provide elasticity and suppress disconnection between the electrode and the pattern on the substrate (para. [0034]).
With respect to claim 2, Baker in view of Murata teaches the coil component as claimed in claim 1, 
wherein the second magnetic core further has an upper surface (top surface) covering the first magnetic core and a lower surface (bottom surface) positioned on a side opposite to the upper surface (Baker, para. [0050]),
 wherein the first to fourth terminal electrodes are provided so as to cover the lower surface of the second magnetic core (Kitagawa, para. [0034]).
With respect to claim 3, Baker in view of Kitagawa teaches the coil component as claimed in claim 1, further comprising a plate-like member (the other of member 810 or 838) covering the first magnetic core from other side in the third direction (Baker, para. [0050]).
With respect to claim 4, Baker in view of Kitagawa teaches the coil component as claimed in claim 3, wherein the plate-like member constitutes a third magnetic core (Baker, para. [0050]). 
With respect to claim 8, Baker in view of Kitagawa teaches the coil component as claimed in claim 1, 
wherein the winding core part of the first magnetic core has a first winding area (area of wound wires 824) positioned at the first flange part side as viewed from a center in the first direction and a second winding area (area of wound wire 826) positioned at the second flange part side as viewed from the center in the first direction, and 
wherein the first and second wires are wound around the first and second winding areas, respectively (Baker, para. [0052]).
With respect to claim 17, Baker in view of Kitagawa teaches the coil component as claimed in claim 3. Baker in view of Kitagawa does not expressly teach, in the embodiment of FIGs. 8-11 of Baker, the second magnetic core is thicker than the plate-like member in the third direction.
Baker teaches a coil component (FIG. 15), wherein the second magnetic core 1538 is thicker than the plate-like member 1510 in the third direction (para. [0060]) The second core 1538 in the non-recess 1550 is thicker than the third core 1510 at the recess 1522. Therefore, with broadest reasonable claim interpretation, Baker teaches the claimed limitation. Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the thickness of the second and third cores in the embodiment of FIG 15 as taught by Baker to the coil component of FIGs. 8-11 of Baker in view of Kitagawa to provide the required leakage inductance (para. [0060]).
With respect to claim 18, Baker in view of Kitagawa teaches the coil component as claimed in claim 1,
wherein a size of the first flange part in the second direction is greater than a size of the first flange part in the third direction, and
wherein a size of the second flange part in the second direction is greater than a size of the second flange part in the third direction (Baker, para. [0050]). FIG. 9 of Baker shows the claimed features.
With respect to claim 19, Baker in view of Kitagawa teaches the coil component as claimed in claim 1,
wherein a first distance between the one end of the first wire and the first flange part in the first direction is different from a second distance between the other end of the first wire and the first flange part in the first direction, and
wherein a third distance between the one end of the second wire and the second flange part in the first direction is different from a fourth distance between the other end of the second wire and the second flange part in the first direction (Baker, para. [0050]). FIG. 9 of Baker shows the claimed features.
With respect to claim 20, Baker in view of Kitagawa teaches the coil component as claimed in claim 19,
wherein the first distance is greater than the second distance, and
wherein the third distance is greater than the fourth distance (Baker, para. [0050]). FIG. 9 of Baker shows the claimed features.
 
9.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Kitagawa, as applied to claims 4 and 1, respectively, above, and further in view of Azuma et al. (U.S. Patent No. 8,044,753 B2).
With respect to claim 5, Baker in view of Kitagawa teaches the coil component as claimed in claim 4. Baker in view of Kitagawa does not expressly teach the first and second flange parts of the first magnetic core and the third magnetic core are bonded through an adhesive containing a magnetic material.
Azuma et al., hereinafter referred to as “Azuma,” teaches a coil component (FIG. 1), wherein the first and second flange parts 21 and 22 of the first magnetic core 2 and the third magnetic core 5 are bonded through an adhesive 7 containing a magnetic material (col. 4, lines 15-18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive containing a magnetic material as taught by Azuma to the coil component of Baker in view of Kitagawa to improve mechanical strength and magnetic properties (col. 4, lines 16-18).
With respect to claim 10, Baker in view of Kitagawa teaches the coil component as claimed in claim 1, wherein the first and second flange parts of the first magnetic core and the second magnetic core are bonded through an adhesive (paras. [0050]). Baker in view of Kitagawa does not expressly teach an adhesive containing a magnetic material.
Azuma teaches a coil component (FIG. 1), wherein the first and second flange parts 21 and 22 of the first magnetic core 2 and the second magnetic core 5 are bonded through an adhesive containing a magnetic material (col. 4, lines 15-18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive containing a magnetic material as taught by Azuma to the coil component of Baker in view of Kitagawa to improve mechanical strength and magnetic properties (col. 4, lines 16-18).

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Kitagawa, as applied to claim 3 above, and further in view of Shibuya (U.S. PG. Pub. No. 2019/0080835 A1).
With respect to claim 6, Baker in view of Kitagawa teaches the coil component as claimed in claim 3. Baker in view of Kitagawa does not expressly teach the plate-like member is made of a non-magnetic material.
Shibuya teaches a coil component 31 (FIG. 1), wherein the plate-like member 47 is made of a non-magnetic material (para. [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-magnetic plate-like member as taught by Shibuya to the coil component of Baker in view of Kitagawa to provide the required magnetic saturation characteristics.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Kitagawa, as applied to claim 1 above, and further in view of Ol (U.S. PG. Pub. No. 2002/0021201 A1).
With respect to claim 16, Baker in view of Kitagawa teaches the coil component as claimed in claim 1. Baker in view of Kitagawa does not expressly teach the
the first and third terminal electrodes are independently provided so as not to short-circuit to each other, and
the second and fourth terminal electrodes are independently provided so as not to short-circuit to each other even though the coil component of Baker would have these features.
Ol teaches a coil component 10 (e.g. FIGs. 1-3), 
wherein the first and third terminal electrodes 24a and 22b are independently provided so as not to short-circuit to each other, and
wherein the second and fourth terminal electrodes 24b and 22a are independently provided so as not to short-circuit to each other (para. [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the independently provided terminal electrodes as taught by Ol to the coil component of Baker in view of Kitagawa to provide a coil component that can be used as a choke coil (para. [0007]).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837